                  Case 20-10691       Doc 135     Filed 10/23/20    Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division


In Re:                                               :
                                                     :
ZACHAIR, LTD.,                                       :       Case No. 20-10691-TJC
                                                     :       Chapter 11
                Debtor(s)                            :
                                                     :

                     PRELIMINARY LIST OF WITNESSES FOR TRIAL

         COMES NOW, Sandy Spring Bank (“SSB”), by counsel, and files this preliminary list of

persons or entities that may be called as witnesses at hearing on the Debtor’s motion for DIP

financing to be conducted before this Court on November 5 and 6, 2020. SSB identifies the

following persons or entities that may be called at trial by SSB:

         1. Nabil Asterbadi

         2. Rich Samit

         3. William C. Harvey

         4. Rob Patrick

         5. Brad Englander

         6. Elliot Powell and/or rep. of Whitehall Development, LLC (expert witness)

         7. Designee of proposed DIP lender

         8. Peter Okafor, Joseph Agenbroad, and/or designee of Dewberry Engineers, Inc.

         9. Designee of Maryland Department of the Environment, and/or Molly Michaelson or

            C. Edmon Larrimore.

         10. Designee of PD Hyde Field, LLC.

         11. Any witness called by the Debtor or any other party.



                                                 1
               Case 20-10691       Doc 135     Filed 10/23/20     Page 2 of 3




      Respectfully submitted on this 23rd day of October, 2020.




                                           SANDY SPRING BANK
                                           By Counsel



/s/ Bruce W. Henry
Bruce W. Henry, #05873
Kevin M. O’Donnell
HENRY & O’DONNELL, P.C.
300 N. Washington Street
Suite 204
Alexandria, VA 22314
(703) 548-2100
(703) 548-2105 (fax)
bwh@henrylaw.com
Counsel to Sandy Spring Bank




                                              2
                Case 20-10691     Doc 135     Filed 10/23/20   Page 3 of 3




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 23, 2020, I served a true and correct copy of the
foregoing List by ECF notification to:

                     Bradford F. Englander (benglander@wtplaw.com; rodom@wtplaw.com)
                     Michael J. Lichtenstein (mjl@shulmanrogers.com)
                     tlockwood@shulmanrogers.com)
                     M. Evan Meyers (bdept@mrrlaw.net)
                     L. Jeanette Rice (Jeanette.Rice@usdoj.gov,
                     USTPRegion04.GB.ECF@USDOJ.GOV)
                     Jeffrey L. Tarkenton (Jeffrey.tarkenton@wbd-us.com,
                     karla.radtke@wbdus.com,pascal.naples@wbd-
                     us.com,morgan.patterson@wbdus.com,matthew.ward@wbd-us.com)
                     US Trustee - Greenbelt (USTPRegion04.GB.ECF@USDOJ.GOV)

                                                 /s/ Bruce W. Henry
                                                 Bruce W. Henry




                                             3
